Citation Nr: 0631524	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for lumbar spine 
disability.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for herpes labialis 
(cold sores).

8.  Entitlement to service connection for failure to remove 
molars.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1998 to 
October 2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Patellofemoral syndrome of the left knee was incurred in 
service.

2.  A right shoulder disability is not shown.

3.  A left shoulder disability is not shown.

4.  Allergic rhinitis was incurred in service.

5.  Lumbar muscle strain was incurred in service.

6.  Cervical muscle strain was incurred in service.

7.  Herpes labialis was incurred in service.

8.  A chronic disability due to the failure to remove molars 
is not shown.



CONCLUSIONS OF LAW

1.  Patellofemoral syndrome of the left knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005)

3.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005)

4.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  Lumbar muscle strain was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

6.  Cervical muscle strain was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

7.  Herpes labialis was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

8.  A chronic disability due to the failure to remove molars 
is not shown.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not 
of record that (1) is necessary to substantiate the claim as 
to all five elements of the service connection claim 
(including degree of disability and effective date of 
disability (See Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473 (2006); (2) VA will seek to provide; and (3) the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b) 
(2005).  As a fourth notice requirement, VA must "request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b) (1); see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  
Pelegrini at 119 (2004).  This timing requirement applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess/Hartman,  
supra.

The Board finds that the VCAA letter sent to the appellant 
in September 2004 complied with statutory notice 
requirements as outlined above, except as to the disability 
rating and effective date elements which we believe is non-
prejudicial to the appellant, as discussed below.
Prior to the initial adjudication of the claims in May 2003, 
VCAA notice was not provided to the appellant.  However, the 
RO sent the appellant a VCAA letter in September 2004 and 
then readjudicated the claim, issuing the appellant a 
Supplemental Statement of the Case in December 2004.  The 
September 2004 VCAA letter specifically informed the 
appellant of the evidence necessary to establish entitlement 
to compensation, except as to the disability rating and 
effective date elements, under the heading What the Evidence 
Show.  It also informed her of the evidence VA would seek to 
obtain under the headings How You Can Help and How VA Can 
Help You and VA is responsible for getting the following 
evidence.  This letter further informed the appellant of the 
evidence the appellant was expected to provide/obtain under 
the heading What Do We Still Need from You.  She was 
provided examples of the content required of pertinent 
evidence and she was provided examples of the types of 
evidence pertinent to her claims.  Under this same heading, 
we believe that she was essentially advised to submit any 
evidence she has that pertains to her claims.  The appellant 
was asked to "Send us any medical reports you have" and told 
that if "there is any other evidence or information that you 
think will support your claim, please let us know."  
Accordingly, the fourth notice-element is satisfied.

Considered as a whole, the information contained in the 
September 2004 VCAA letter was sufficient to allow the 
appellant to meaningfully participate in the prosecution of 
her claims, except as to the degree of disability and 
effective date of disability.  However, the Board finds that 
there was no prejudice to the appellant in this error.  In 
the case of those claims denied, the weight of the evidence 
was against the benefit sought so even had there been wholly 
adequate VCAA as to the disability rating and effective date 
elements, the benefit sought could not be awarded.  With 
respect to those claims granted, there is no prejudice since 
the RO may cure the current defect by providing the 
appellant VCAA notice as to the disability rating and 
effective date elements prior to assigning a disability 
rating and effective date for those claims granted herein.  
Accordingly, any error in the VCAA notice procedure is 
harmless at this time and without prejudice to the 
appellant.  Furthermore, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)
Lastly, we note that VA has satisfied its duty to assist the 
appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
Service medical records, reports of VA examinations, and VA 
treatment records have been associated with the claims 
folder.  There is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

1.  Right Knee Disability

Service medical records reflect that the appellant was seen 
for complaints of knee pain.  These records mostly show 
complaints of left knee pain, diagnosed as patellofemoral 
syndrome.  Report of separation examination dated August 
2002 shows a diagnosis for patellofemoral syndrome.  On VA 
examination in March 2003, the appellant reported a history 
of bilateral knee pain since September 1999.  Examination 
was essentially unremarkable, except for some limitation of 
motion in both knees.  Range of motion testing showed 0 to 
120 degrees of motion in both knees, limited due to pain.  
An x-ray study revealed no abnormalities of the right or 
left knee.  Patellofemoral syndrome, bilateral, was 
diagnosed.  VA treatment records dated December 2004 to 
January 2005 are silent for left knee complaints or 
findings.

In weighing the appellant's statements, service medical 
records, and the March 2003 VA examination report, and VA 
treatment records, the Board concludes that the 
preponderance of the evidence supports service connection 
for right knee disability.  Patellofemoral syndrome is shown 
in service and on the most recent VA examination soon after 
service discharge.

2.  Shoulder Disability

Service medical records reflect that the appellant was seen 
for complaints of shoulder pain associated with 
temporomandibular joint syndrome (TMJ).  Service separation 
examination in September 2002 also reflects complaints of 
shoulder, neck and back pain.  No assessment was provided.  
There were no findings for abnormal shoulder pathology.  On 
VA examination in March 2003, the appellant reported a 
history of shoulder pain since motor vehicle accidents in 
service.  Examination was essentially unremarkable.  There 
was full range of motion, with some stiffness and clicking 
at full range of motion.  An x-ray study revealed no 
abnormalities of the shoulders.  No shoulder disability was 
found.  VA treatment records dated December 2004 to January 
2005 are silent for shoulder complaints and abnormal 
shoulder findings.

In weighing the appellant's statements, service medical 
records, the March 2003 VA examination report, and VA 
treatment records, the Board concludes that the 
preponderance of the evidence is against service connection 
for right and left shoulder disability because a current 
shoulder disability is not shown.  Service connection is 
only available for disability resulting from disease or 
injury that was incurred or aggravated in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. "Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, service 
connection is not warranted.  Additionally, absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

3.  Allergies

Service medical records show that, on enlistment examination 
in July 1998, there was no diagnosis or findings for 
allergic rhinitis.  Subsequently dated service medical 
records are significant for nasal complaints.  The appellant 
was treated for allergic rhinitis with Allegra and Flonase.  
An allergy specialist was consulted in October 2000 and an 
allergic skin test was performed that showed no allergy to 
inhalants.  The revised diagnosis was vasomotor rhinitis.  
The appellant underwent septoplasty in May 2000 for deviated 
nasal septum that had been causing epistaxis and nasal 
obstruction.  Service separation examination in August 2002 
reflects a history of allergies to environmental molds, 
trees, and grasses.  The assessment was environmental 
allergies.  On VA examination in March 2003, the appellant 
reported an allergic reaction to multiple allergens 
affecting her year-round.  Allergic rhinitis was diagnosed.  
We note that service connection was awarded for vasomotor 
rhinitis status post septoplasty in May 2003.

In weighing the evidence of record, the Board concludes that 
the evidence support service connection for allergic 
rhinitis in view of a normal enlistment examination and the 
subsequent positive symptoms for allergic rhinitis in 
service and the medical diagnosis for allergic rhinitis on 
the most recent VA examination soon after service discharge.

4.  Lumbar and Cervical Spine Disability

Service medical records show that the appellant was involved 
in two motor vehicle accidents.  Complaints of neck pain are 
noted following the appellant's motor vehicle accident in 
January 2001, assessed as cervical strain.  An x-ray study 
was normal.  August 2002 report of separation examination 
reflects complaints of shoulder, neck, and back pain due to 
motor vehicle accidents.  Physical examination was 
unremarkable and no assessment/diagnosis was provided.  On 
VA examination in March 2003, the appellant reported aching 
neck and back pain since her two in-service motor vehicle 
accidents in service.  The range of motion for the cervical 
spine was 20 degrees on flexion, 20 degrees on extension, 15 
degrees on lateral flexion, and 40 degrees on rotation.  The 
range of motion for the lumbar spine was 70 degrees of 
flexion, 30 degrees of extension, 20 degrees of lateral 
flexion, and 30 degrees of rotation.  Neurological 
examination was unremarkable.  Gait, stance, and 
coordination were normal.  There were no sensory or motor 
deficits.  Reflexes were normal.  X ray studies of the 
cervical and lumbar spine were normal.  The diagnosis was 
cervical and lumbar muscle strain likely associated with two 
auto accidents.  VA treatment records dated December 2004 to 
January 2005 reflect complaints of neck and back pain.

In weighing the evidence of record, the Board concludes that 
the evidence supports service connection for muscle strain 
of the cervical and lumbar spine.  Service medical records 
show complaints of neck and back pain after the appellant's 
initial motor vehicle accident in service and, on recent VA 
examination, the diagnosis for muscle strain of the cervical 
and lumbar was related to the motor vehicle accidents during 
service.  Accordingly, service connection is warranted.

5.  Herpes Labialis (Cold Sores)

Service medical records show that the appellant was seen for 
medicine refills in February 2002.  At that time, crusted 
small lesions on the upper lip and chin with an erythematous 
base were seen.  Herpes simplex was assessed.  On separation 
examination in August 2002, she reported genital herpes.  
Pelvic exam was deferred and objective findings were silent 
for herpes.  There were no complaints or findings for herpes 
labialis (cold sores).  On VA examination in March 2003, a 
healing cold sore (herpes labialis) was seen.

The evidence of record establishes that the appellant has 
recurrent, intermittent herpes labialis.  This is first 
shown in service.  Therefore, service connection is 
warranted for herpes labialis.
6.  Disability Due to Failure to Remove Molars

The appellant underwent extraction of all wisdom teeth under 
sedation in July 1999.  In October 1999, she complained of 
jaw pain and the dentist reporting clicking on the opening 
right and left condyles.  In December 1999, the appellant 
reported that her maxillary orthodontic retainer did not fit 
on number 8.  In February 2000, the appellant indicated 
concern about tooth movement.  The appellant reported 
increasing TMJ pain and, in April 2000, received a mouth 
guard.  In October 2000, an MRI revealed bilateral non-
reducible anterior meniscal dislocation.  Treatment records 
show continued TMJ problems.

The appellant argues that she has movement of the anterior 
teeth because the third molars were not removed sooner.  She 
reported that she cannot eat hard foods and would like VA to 
redo her orthodontics as her maxillary anterior teeth have 
moved.

A VA dental examination was performed in April 2003.  
Examination was positive for TMJ most likely caused from 
wisdom tooth removal.  However, the examiner could not 
corroborate the claim that the third molars eruption caused 
the movement of her maxillary anterior teeth.  The examiner 
stated that he could "see no problems with maxillary left 
teeth."

In weighing the appellant's statements, service medical 
records and findings on VA dental examination in April 2003, 
the Board concludes that the preponderance of the evidence 
is against service connection for disability due to movement 
of the maxillary anterior teeth.  A current dental 
disability is not shown.  Absent competent evidence of a 
current dental disability, service connection may not be 
awarded.  Service connection is currently in effect for TMJ.  
We note that the appellant is not competent to provide a 
medical opinion as to diagnosis or causation.  Bostain v. 
West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (19997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
ORDER

Service connection for patellofemoral syndrome of the right 
knee is granted.

Service connection for right shoulder disability is denied.

Service connection for left shoulder disability is denied.

Service connection for allergic rhinitis is granted.

Service connection for lumbar muscle strain is granted.

Service connection for cervical muscle strain is granted.

Service connection for herpes labialis is granted.

Service connection for dental disability due to failure to 
remove molars is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


